 



Exhibit 10.4



THE McGRAW-HILL COMPANIES, INC.
 
1987 Key Employee Stock Incentive Plan
 

 



--------------------------------------------------------------------------------



 



The McGraw-Hill Companies, Inc.
 
1987 Key Employee Stock Incentive Plan
 

              SECTION   CONTENTS   PAGE
1.
  Purpose; Definitions     1  
 
         
2.
  Administration     3  
 
         
3.
  Stock Subject to Plan     4  
 
         
4.
  Eligibility     5  
 
         
5.
  Stock Options     8  
 
         
6.
  Stock Appreciation Rights     10  
 
         
7.
  Restricted Stock     12  
 
         
8.
  Deferred Stock     14  
 
         
9.
  Other Stock-Based Awards     16  
 
         
10.
  Change in Control Provisions     17  
 
         
11.
  Amendments and Termination     19  
 
         
12.
  Unfunded Status of Plan     20  
 
         
13.
  General Provisions     21  
 
         
14.
  Effective Date of Plan     22  
 
         
15.
  Term of Plan     23  

 



--------------------------------------------------------------------------------



 



The McGraw-Hill Companies, Inc.
 
1987 Key Employee Stock Incentive Plan
 
     SECTION 1. Purpose; Definitions.
     The purpose of this The McGraw-Hill Companies, Inc. 1987 Key Employee Stock
Incentive Plan (the “Plan”) is to enable The McGraw-Hill Companies, Inc. (the
“Company”) to offer key employees of the Company long term performance-based
stock incentives and/or other equity interests in the Company, thereby
attracting, retaining and rewarding such key employees, and strengthening the
mutuality of interests between key employees and the Company’s shareholders.
     For purposes of the Plan, the following terms shall be defined as set forth
below:

  a.   “Board” means the Board of Directors of The McGraw-Hill Companies, Inc.  
  b.   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.     c.   “Committee” means the Compensation
Committee of the Board. If at any time no Committee shall be in office, then the
functions of the Committee specified in the Plan shall be exercised by the Board
or by a committee of Board members consisting of Disinterested Persons.     d.  
“Company” means The McGraw-Hill Companies, Inc., a corporation organized under
the laws of the State of New York, or any successor corporation, and includes
all domestic and foreign corporations, partnerships and other legal entities in
which at least 40% of the voting securities or ownership interests are owned
directly or indirectly by The McGraw-Hill Companies, Inc.     e.   “Deferred
Stock” means an award made pursuant to Section 8 below of the right to receive
Stock at the end of a specified deferral period.     f.   “Disability” means
disability as determined under procedures established by the Committee for
purposes of this Plan.     g.   “Disinterested Person” shall have the meaning
set forth in Rule 16b-3(d)(3) as promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, or any successor
definition adopted by the Commission.     h.   “Early Retirement” means
retirement, with the approval of the Committee for purposes of one or more
award(s) hereunder, from active employment with the Company prior to age 65,
provided that the Committee may establish rules and procedures pursuant to which
the Committee’s approval shall be deemed to have been given.     i.   “Fair
Market Value” for purposes of this Plan, unless otherwise required by any
applicable provision of the Code or any regulations issued thereunder, shall
mean, as of any given date, the last price at which the Stock is sold on the New
York Stock

1



--------------------------------------------------------------------------------



 



      Exchange on such date, or, if there is no such sale on such date, the last
price at which the Stock is sold on the New York Stock Exchange prior to such
date.     j.   “Incentive Stock Option” means any Stock Option intended to be
and designated as an “Incentive Stock Option” within the meaning of Section 422A
of the Code.     k.   “Non-Qualified Stock Option” means any Stock Option that
is not an Incentive Stock Option.     l.   “Normal Retirement” means retirement
from active employment with the Company on or after age 65.     m.   “Other
Stock-Based Award” means an award under Section 9 below that is valued in whole
or in part by reference to, or is otherwise based on, Stock.     n.   “Plan”
means this The McGraw-Hill Companies, Inc. 1987 Key Employee Stock Incentive
Plan, as hereinafter amended from time to time.     o.   “Restricted Stock”
means an award of shares of Stock that is subject to restrictions under
Section 7 below.     p.   “Retirement” means Normal or Early Retirement.     q.
  “Stock” means the Common Stock, $1.00 par value per share, of the Company.    
r.   “Stock Appreciation Right” means the right pursuant to an award granted
under Section 6 below to surrender to the Company all (or a portion) of a Stock
Option in exchange for an amount equal to the difference between (i) the Fair
Market Value, as of the date such Stock Option (or such portion thereof) is
surrendered, of the shares of Stock covered by such Stock Option (or such
portion thereof), and (ii) the aggregate exercise price of such Stock Option (or
such portion thereof).     s.   “Stock Option” or “Option” means any option to
purchase shares of Stock (including Restricted Stock and Deferred Stock, if the
Committee so determines) granted pursuant to Section 5 below.     t.   “Cause”
shall mean the employee’s serious, willful misconduct in respect of the
employee’s obligations to the Company (including, but not limited to, conviction
for a felony or perpetration of a common law fraud).

     In addition, the terms “Change in Control” and “Change in Control Price”
shall have meanings set forth, respectively, in Sections 10(b) and (c) below.

2



--------------------------------------------------------------------------------



 



     SECTION 2. Administration.
     The Plan shall be administered by the Committee.
     The Committee shall have full authority to grant, pursuant to the terms of
the Plan, to officers and other key employees eligible under Section 4:
(i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock,
(iv) Deferred Stock, and/or (v) Other Stock-Based Awards.
     In particular, the Committee shall have the authority:

  (i)   to select the officers and other key employees of the Company to whom
Stock Options, Stock Appreciation Rights, Restricted Stock, Deferred Stock
and/or Other Stock-Based Awards may from time to time be granted hereunder;    
(ii)   to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock and/or Other Stock-Based Awards, or any combination thereof, are
to be granted hereunder to one or more eligible employees;     (iii)   to
determine the number of shares to be covered by each such award granted
hereunder;     (iv)   to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any award granted hereunder (including, but not
limited to, the share price, any restriction or limitation, or any vesting
acceleration or forfeiture waiver regarding any Stock Option or other award
and/or the shares of Stock relating thereto, based on such factors as the
Committee shall determine, in its sole discretion);     (v)   to determine
whether, to what extent and under what circumstances grants of Options and/or
other awards under this Plan are to operate on a tandem basis and/or in
conjunction with or apart from other cash awards made by the Company outside of
this Plan;     (vi)   to determine whether and under what circumstances a Stock
Option may be settled in cash, Deferred Stock, and/or Restricted Stock under
Section 5(k); and     (vii)   to determine whether, to what extent and under
what circumstances Stock and other amounts payable with respect to an award
under this Plan shall be deferred either automatically or at the election of the
participant.

          Subject to Section 11 hereof, the Committee shall have the authority
to adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall, from time to time, deem advisable; to interpret
the terms and provisions of the Plan and any award issued under the Plan (and
any agreements relating thereto); and to otherwise supervise the administration
of the Plan.
          Subject to Section 11 hereof, all decisions made by the Committee
pursuant to the provisions of the Plan shall be made in the Committee’s sole
discretion and shall be final and binding on all persons, including the Company
and Plan participants.

3



--------------------------------------------------------------------------------



 



     SECTION 3. Stock Subject to Plan.
     The total number of shares of Stock reserved and available for distribution
under the Plan shall be 2,300,000 shares. Such shares may consist, in whole or
in part, of authorized and unmissed shares or treasury shares.
     Subject to Section 6(b)(iv) below, if any shares of Stock that have been
optioned cease to be subject to a Stock Option, or if any such shares of Stock
that are subject to any Restricted Stock or Deferred Stock award or Other
Stock-Based Award granted hereunder are forfeited or any such award otherwise
terminates without a payment being made to the participant in the form of Stock,
such shares shall again be available for distribution in connection with future
grants and awards under the Plan.
     In the event of any merger, reorganization, consolidation,
recapitalization, Stock dividend or other dividend other than the regular cash
dividend, Stock split, spin-off or other change in corporate structure affecting
the Stock, including any equity restructuring within the meaning of Statement of
Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment, and
the applicable guidance and interpretations thereunder, or any successor
thereto, the aggregate number and the kind of shares reserved or available for
issuance under the Plan, the maximum number of shares issuable to any single
participant, the number, kind and, where applicable, option or exercise price of
shares subject to outstanding Awards, will be substituted or adjusted by the
Committee.
     No optionee will be granted Stock Options or Stock Appreciation Rights
under both the Plan and the Company’s 1993 Key Employee Stock Incentive plan to
receive more than 230,000 shares of Stock in the aggregate over the term of the
Plan and the term of the 1993 Key Employee Stock Incentive Plan. With respect to
the Plan, however, the aforesaid limitation shall apply only to Options or
Rights not heretofore issued and therefore still available for issuance. The
foregoing limitation set forth in this paragraph is intended to satisfy certain
requirements applicable to Stock Options and Stock Appreciation Rights to
qualify as performance-based compensation within the meaning of Section 162(k)
of the Code. In the event that Code regulations are issued which eliminate the
requirement for such limitation to qualify Stock Options and Stock Appreciation
Rights as performance-based compensation, then this paragraph of Section 3 shall
no longer be operative.

4



--------------------------------------------------------------------------------



 



     SECTION 4. Eligibility.
     Officers and other key employees of the Company (but excluding members of
the Committee and any person who serves only as a director) who are responsible
for or contribute to the management, growth and/or profitability of the business
of the Company are eligible to be granted options and awards under the Plan.
Eligibility under the Plan shall be determined by the Committee.

5



--------------------------------------------------------------------------------



 



     SECTION 5. Stock Options.
     Stock Options may be granted alone or in addition to other awards granted
under the Plan. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve.
     Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options.
     The Committee shall have the authority to grant to any optionee Incentive
Stock Options, Non-Qualified Stock Options, or both types of Stock Options (in
each case with or without Stock Appreciation Rights). To the extent that any
Stock Option does not qualify as an Incentive Stock Option, it shall constitute
a separate Non-Qualified Stock Option.
     Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify the Plan under Section 422A of the Code, or, without the
consent of the optionee(s) affected, to disqualify any Incentive Stock Option
under such Section 422A.
     Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
     (a) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant but shall
be not less than 100% of the Fair Market Value of the Stock at grant.
     (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than ten
years after the date the Option is granted, and no Non-Qualified Stock Option
shall be exercisable more than ten years and one day after the date the Option
is granted.
     (c) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at or after grant provided, however, that, except as provided in
Sections 5(f) and (g) and Section 10, unless otherwise determined by the
Committee at or after grant, no Stock Option shall be exercisable prior to the
first anniversary date of the granting of the Option. If the Committee provides,
in its discretion, that any Stock Option is exercisable only in installments,
the Committee may waive such installment exercise provisions at any time at or
after grant in whole or in part, based on such factors as the Committee shall
determine, in its sole discretion.
     (d) Method of Exercise. Subject to whatever installment exercise and
waiting period provisions apply under Section 5(c), Stock Options may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased.
     Such notice shall be accompanied by payment in full of the purchase price
in such form as the Committee may accept. If and to the extent determined by the
Committee in its sole discretion at or after grant, payment in full or in part
may also be made in the form of unrestricted Stock duly owned by the optionee
(and for which the optionee has good title free and clear of any liens and
encumbrances) based, in each case, on the Fair Market

6



--------------------------------------------------------------------------------



 



Value of the Stock on the last trading date preceding payment, as determined by
the Committee.
     Unless otherwise determined by the Committee at or after grant, such
payment may be made by constructive delivery of such shares of owned and
unrestricted Stock pursuant to an attestation form as determined by the
Committee.
     No shares of Stock shall be issued until payment, as provided herein,
therefore has been made. An optionee shall generally have the rights to
dividends or other rights of a shareholder with respect to shares subject to the
Option when the optionee has given written notice of exercise, has paid for such
shares as provided herein, and, if requested, has given the representation
described in Section 13(a).
     (e) Non-Transferability of Options. No Stock Option shall be transferable
by the optionee otherwise than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the optionee’s
lifetime, only by the optionee.
     (f) Termination by Death. Subject to Section 5(j), if an optionee’s
employment by the Company terminates by reason of death, any Stock Option held
by such optionee, unless otherwise determined by the Committee at grant, shall
be fully vested and may thereafter be exercised by the legal representative of
the estate or by the legatee of the optionee under the will of the optionee, for
a period of one year (or such other period as the Committee may specify at
grant) from the date of such death or until the expiration of the stated term of
such Stock Option, whichever period is the shorter.
     (g) Termination by Reason of Disability. Subject to Section 5(j), if an
optionee’s employment by the Company terminates by reason of Disability, any
Stock Option held by such optionee, unless otherwise determined by the Committee
at grant, shall be fully vested and may thereafter be exercised by the optionee
for a period of three years (or such other period as the Committee may specify
at grant) from the date of such termination of employment or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter; provided, however, that, if the optionee dies within such three-year
period (or such other period as the Committee shall specify at grant), any
unexercised Stock Option held by such optionee shall thereafter be exercisable
to the extent to which it was exercisable at the time of death for a period of
twelve months from the date of such death or until the expiration of the stated
term of such Stock Option, whichever period is the shorter. In the event of
termination of employment by reason of Disability, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422A of the Code, such Stock Option will thereafter be
treated as a Non-Qualified Stock Option.
     (h) Termination by Reason of Retirement. Subject to Section 5(j), if an
optionee’s employment by the Company terminates by reason of Normal Retirement,
any Stock Option held by such optionee, unless otherwise determined by the
Committee at grant, shall be fully vested and may thereafter be exercised by the
optionee for a period of three years (or such other period as the Committee may
specify at grant) from the date of such termination of employment or the
expiration of the stated term of such Stock Option, whichever period is the
shorter; provided, however, that, if the optionee dies within such three-year
period, any unexercised Stock Option held by such optionee shall thereafter be
exercisable, to the extent to which it was exercisable at the time of death, for
a period of twelve months from the date of such death or until the expiration of
the stated term of such Stock Option, whichever period is the shorter. Unless
the Committee otherwise determines at the time of grant, if an optionee’s
employment with the Company terminates by reason of Early Retirement, any Stock
Option held by such optionee may

7



--------------------------------------------------------------------------------



 



thereafter be exercised by the optionee to the extent it was exercisable at the
date of retirement for a period of thirty-six (36) months (or such other period
as the Committee may specify at grant) from the date of such termination of
employment or the expiration of the stated term of such Stock Option, whichever
period is shorter; provided, however, if the optionee dies within such
thirty-six (36) month period, any unexercised Stock Option held by such optionee
shall thereafter be exercisable, to the extent to which it was exercisable at
the time of death, for a period of twelve months from the date of such death or
until the expiration of the stated term of such Stock Option, whichever period
is shorter.
     If and only if the Committee so approves at the time of Early Retirement,
if an optionee’s employment with the Company terminates by reason of Early
Retirement, any Stock Option held by the optionee shall be fully vested and may
thereafter be exercised by the optionee as provided above in connectionwith
termination of employment by reason of Normal Retirement. In the event of
termination of employment by reason of Retirement, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422A of the Code, the option will thereafter be treated as a
Non-Qualified Stock Option.
     (i) Other Termination. Unless otherwise determined by the Committee at the
time of grant, if an optionee’s employment terminates for any reason other than
Death, Disability, Retirement or for Cause, any Stock Option held by such
optionee, unless otherwise determined by the Committee at grant, may thereafter
be exercised by the optionee to the extent it was exercisable at the date of
termination for a period of six months (or such other period as the Committee
may specify at grant) from the date of such termination of employment or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter; provided, however, if the optionee dies within such six-month period
(or such other period as the Committee shall specify at grant), any unexercised
Stock Option held by such optionee shall thereafter be exercisable to the extent
that it was exercisable at the date of termination for a period of twelve months
from the time of such death, or until the expiration of the stated term of such
Stock Option, whichever period is the shorter. If an optionee’s employment with
the Company is involuntarily terminated by the Company for Cause, the Stock
Option shall thereupon terminate and shall not be exercisable thereafter.
     (j) Incentive Stock Option Limitations. To the extent required for
“incentive stock option” status under Section 422A(b)(7) of the Code, this Plan
shall be deemed to provide that the aggregate Fair Market Value (determined as
of the time of grant) of the Stock with respect to which Incentive Stock Options
granted after 1986 are exercisable for the first time by the optionee during any
calendar year under the Plan and/or any other stock option plan of the Company
or any subsidiary or parent corporation (within the meaning of Section 425 of
the Code) after 1986 shall not exceed $100,000. If Section 422A is hereafter
amended to delete the requirement now in Section 422A(b)(7) that the plan text
expressly provide for the $100,000 limitation set forth in Section 422A(b)(7),
then this first paragraph of Section 5(j) shall no longer be operative.
          To the extent (if any) permitted under Section 422A of the Code, or
the applicable regulations thereunder or any applicable Internal Revenue Service
pronouncement, if (i) a participant’s employment with the Company is terminated
by reason of death, Disability or Retirement and (ii) the portion of any
Incentive Stock Option that is otherwise exercisable during the post-termination
period specified under Section 5(f), (g) or (h), applied without regard to the
$100,000 limitation currently contained in Section 422A(b)(7) of the Code, is
greater than the portion of such option that is immediately exercisable as an
“incentive stock option” during such post-termination period under Section 422A,
such excess shall be treated as a Non-Qualified Stock

8



--------------------------------------------------------------------------------



 




Option. If the exercise of an Incentive Stock Option is accelerated by reason of
a Change In Control, any portion of such option that is not exercisable as an
Incentive Stock Option by reason of the $100,000 limitation contained in
Section 422A(b)(7) of the Code shall be treated as a Non-Qualified Stock Option.
     (k) Buyout and Settlement Provisions. The Committee may at any time offer
to buy out an option previously granted, based on such terms and conditions as
the Committee shall establish and communicate to the optionee at the time that
such offer is made.
     In addition, if the option agreement so provides at grant or is amended
after grant and prior to exercise to so provide (with the optionee’s consent),
the Committee may require that all or part of the shares to be issued with
respect to the spread value of an exercised Option take the form of Deferred or
Restricted Stock, which shall be valued on the date of exercise on the basis of
the Fair Market Value of such Deferred or Restricted Stock determined without
regard to the deferral limitations and/or forfeiture restrictions involved.

9



--------------------------------------------------------------------------------



 



     SECTION 6. Stock Appreciation Rights.
     (a) Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Stock Option.
          A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, except that,
unless otherwise determined by the Committee, in its sole discretion, at the
time of grant, a Stock Appreciation Right granted with respect to less than the
full number of shares covered by a related Stock Option shall not be reduced
until the number of shares covered by an exercise or termination of the related
Stock Option exceeds the number of shares not covered by the Stock Appreciation
Right.
          A Stock Appreciation Right may be exercised by an optionee, in
accordance with Section 6(b), by surrendering the applicable portion of the
related Stock Option. Upon such exercise and surrender, the optionee shall be
entitled to receive an amount determined in the manner prescribed in
Section 6(b). Stock Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the related Stock Appreciation
Rights have been exercised.
     (b) Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

  (i)   Stock Appreciation Rights shall be exercisable only at such time or
times and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan; provided, however, that any Stock Appreciation Right granted
subsequent to the grant of the related Stock Option shall not be exercisable
during the first six months of its term, except that this special limitation
shall not apply in the event of death or Disability of the optionee prior to the
expiration of the six-month period.     (ii)   Upon the exercise of a Stock
Appreciation Right, an optionee shall be entitled to receive up to, but not more
than, an amount in cash and/or shares of Stock equal in value to the excess of
the Fair Market Value of one share of Stock over the option price per share
specified in the related Stock Option multiplied by the number of shares in
respect of which the Stock Appreciation Right shall have been exercised, with
the Committee having the right to determine the form of payment, subject however
to Section 6(b)(v) below.     (iii)   Stock Appreciation Rights shall be
transferable only when and to the extent that the underlying Stock Option would
be transferable under Section 5(e) of the Plan.     (iv)   Upon the exercise of
a Stock Appreciation Right, the Stock Option or part thereof to which such Stock

10



--------------------------------------------------------------------------------



 



      Appreciation Right is related shall be deemed to have been exercised for
the purpose of the limitation set forth in Section 3 of the Plan on the number
of shares of Stock to be issued under the Plan, but only to the extent of the
number of shares issued under the Stock Appreciation Right at the time of
exercise based on the value of the Stock Appreciation Right at such time.    
(v)   In its sole discretion, the Committee may grant “Limited Stock
Appreciation Rights” i.e., Stock Appreciation Rights that become exercisable
only in the event of a Change in Control, subject to such terms and conditions
as the Committee may specify at grant. Said Limited Stock Appreciation Rights
shall be settled solely in cash.

11



--------------------------------------------------------------------------------



 



     SECTION 7. Restricted Stock.
     (a) Administration. Shares of Restricted Stock may be issued either alone
or in addition to other awards granted under the Plan. The Committee shall
determine the eligible persons to whom, and the time or times at which, grants
of Restricted Stock will be made, the number of shares to be awarded, the price
(if any) to be paid by the recipient (subject to Section 7(b)), the time or
times within which such awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the awards.
          The Committee may condition the grant of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine, in its sole discretion.
          The provisions of Restricted Stock awards need not be the same with
respect to each recipient, and such awards to individual recipients need not be
the same in subsequent years.
     (b) Awards and Certificates. The prospective recipient of a Restricted
Stock award shall not have any rights with respect to such award, unless and
until such recipient has executed an agreement evidencing the award and has
delivered a fully executed copy thereof to the Company, and has otherwise
complied with the applicable terms and conditions of such award. Further, such
award shall be subject to the following conditions:

  (i)   The purchase price for shares of Restricted Stock shall be equal to or
less than their par value and may be zero.     (ii)   Awards of Restricted Stock
must be accepted within a period of 60 days (or such shorter period as the
Committee may specify at grant) after the award date, by executing a Restricted
Stock Award Agreement and by paying whatever price (if any) is required under
Section 7(b)(i).     (iii)   Each participant receiving a Restricted Stock award
shall be issued a stock certificate in respect of such shares of Restricted
Stock. Such certificate shall be registered in the name of such participant, and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such award, substantially in the following form:    
    “The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of The
McGraw-Hill Companies, Inc. 1987 Key Employee Stock Incentive Plan and an
Agreement entered into between the registered owner and The McGraw-Hill
Companies, Inc. dated      . Copies of such Plan and Agreement are on file in
the offices of The McGraw-Hill Companies, Inc., 1221 Avenue of the Americas, New
York, NY 10020.”     (iv)   The Committee shall require that the stock
certificates evidencing such shares be held in custody by the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any
Restricted Stock award, the participant shall have delivered a duly signed stock

12



--------------------------------------------------------------------------------



 



      power, endorsed in blank, relating to the Stock covered by such award.

     (c) Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to this Section 7 shall be subject to the following restrictions and
conditions:

  (i)   Subject to the provisions of this Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. Within these
limits, the Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance and/or such other factors or
criteria as the Committee may determine, in its sole discretion.     (ii)  
Except as provided in this paragraph (ii) and Section 7(c)(i), the participant
shall have, with respect to the shares of Restricted Stock, all of the rights of
a shareholder of the Company, including the right to vote the shares, and the
right to receive any dividends. The Committee, in its sole discretion, as
determined at the time of award, may permit or require the payment of dividends
to be deferred and, if the Committee so permits or determines, reinvested,
subject to Section 13(e), in additional Restricted Stock to the extent shares
are available under Section 3, or otherwise reinvested.     (iii)   Subject to
the applicable provisions of the award agreement and this Section 7, upon
termination of a participant’s employment with the Company for any reason during
the Restriction Period, all shares still subject to restriction will vest or be
forfeited in accordance with the terms and conditions established by the
Committee at or after grant.     (iv)   In the event of hardship or other
special circumstances of a participant whose employment with the Company is
involuntarily terminated (other than for Cause), the Committee may, in its sole
discretion, waive in whole or in part any or all remaining restrictions with
respect to such participant’s shares of Restricted Stock based on such factors
as the Committee may deem appropriate.     (v)   If and when the Restriction
Period expires without a prior forfeiture of the Restricted Stock subject to
such Restriction Period, the certificates for such shares shall be delivered to
the participant. All legends shall be removed from said certificates at the time
of delivery to the participant.

13



--------------------------------------------------------------------------------



 



     SECTION 8. Deferred Stock.
     (a) Administration. Deferred Stock may be awarded either alone or in
addition to other awards granted under the Plan. The Committee shall determine
the eligible persons to whom and the time or times at which Deferred Stock shall
be awarded, the number of shares of Deferred Stock to be awarded to any person,
the duration of the period (the “Deferral Period”) during which, and the
conditions under which, receipt of the Stock will be deferred, and the other
terms and conditions of the award in addition to those set forth in
Section 8(b).
          The Committee may condition the grant of Deferred Stock upon the
attainment of specified performance goals or such other factors or criteria as
the Committee shall determine, in its sole discretion.
          The provisions of Deferred Stock awards need not be the same with
respect to each recipient.
     (b) Terms and Conditions. The shares of Deferred Stock awarded pursuant to
this Section 8 shall be subject to the following terms and conditions:

  (i)   Subject to the provisions of this Plan and the award agreement referred
to in Section 8(b)(vii) below, Deferred Stock awards may not be sold, assigned,
transferred, pledged or otherwise encumbered during the Deferral Period. At the
expiration of the Deferral Period (or the Elective Deferral Period referred to
in Section 8(b)(vi), where applicable), share certificates shall be delivered to
the participant, or his legal representative, in a number equal to the shares
covered by the Deferred Stock award.     (ii)   Unless otherwise determined by
the Committee at the time of award, amounts equal to any dividends declared
during the Deferral Period with respect to the number of shares covered by a
Deferred Stock award will be paid to the participant currently, or deferred and
deemed to be reinvested in additional Deferred Stock, or otherwise reinvested,
all as determined at the time of the award by the Committee, in its sole
discretion.     (iii)   Subject to the provisions of the award agreement and
this Section 8, upon termination of a participant’s employment with the Company
for any reason during the Deferral Period for a given award, the Deferred Stock
in question will vest or be forfeited in accordance with the terms and
conditions established by the Committee at or after grant.     (iv)   Based on
service, performance and/or such other factors or criteria as the Committee may
determine, the Committee may, at or after grant, accelerate the vesting of all
or any part of any Deferred Stock award and/or waive the deferral limitations
for all or any part of such award.     (v)   In the event of hardship or other
special circumstances of a participant whose employment with the Company is
involuntarily terminated (other than for Cause), the Committee may, in its sole
discretion, based on such factors as the Committee may deem appropriate, waive
in

14



--------------------------------------------------------------------------------



 



      whole or in part any or all of the remaining deferral limitations imposed
hereunder with respect to any or all of the participant’s Deferred Stock, based
on such factors as the Committee deems appropriate.     (vi)   A participant may
elect to further defer receipt of an award (or an installment of an award) for a
specified period or until a specified event (the “Elective Deferral Period”),
subject in each case to the Committee’s approval and to such terms as are
determined by the Committee, all in its sole discretion. Subject to any
exceptions adopted by the Committee, such election must generally be made at
least one full calendar year prior to completion of the Deferral Period for such
Deferred Stock award (or such installment).     (vii)   Each award shall be
confirmed by, and subject to the terms of, a Deferred Stock agreement executed
by the Company and the participant.

15



--------------------------------------------------------------------------------



 



     SECTION 9. Other Stock-Based Awards.
     (a) Administration. Other awards of Stock and other awards that are valued
in whole or in part by reference to, or are otherwise based on, Stock (“Other
Stock-Based Awards”), including, without limitation, performance shares, and
shares valued by reference to subsidiary performance, may be granted either
alone or in addition to or in tandem with Stock Options, Stock Appreciation
Rights, Restricted Stock or Deferred Stock.
          Subject to the provisions of the Plan, the Committee shall have
authority to determine the persons to whom and the time or times at which such
awards shall be made, the number of shares of Stock to be awarded pursuant to
such awards, and all other conditions of the awards. The Committee may also
provide for the grant of Stock under such awards upon the completion of a
specified performance period.
          The provisions of Other Stock-Based Awards need not be the same with
respect to each recipient.
     (b) Terms and Conditions. Other Stock-Based Awards made pursuant to this
Section 9 shall be subject to the following terms and conditions:

  (i)   Subject to the provisions of this Plan and the award agreement referred
to in Section 9(b)(v) below, shares subject to awards made under this Section 9
may not be sold, assigned, transferred, pledged or otherwise encumbered prior to
the date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses.     (ii)   Unless
otherwise determined by the Committee at the time of award, subject to the
provisions of this Plan and the award agreement, the recipient of an award under
this Section 9 shall be entitled to receive, currently or on a deferred basis,
dividends or dividend equivalents with respect to the number of shares covered
by the award, as determined at the time of the award by the Committee, in its
sole discretion, and the Committee may provide that such amounts (if any) shall
be deemed to have been reinvested in additional Stock or otherwise reinvested.  
  (iii)   Any award under this Section 9 and any Stock covered by any such award
shall vest or be forfeited to the extent so provided in the award agreement, as
determined by the Committee, in its sole discretion.     (iv)   In the event of
the participant’s Retirement, Disability or death, or in cases of special
circumstances, the Committee may, in its sole discretion, waive in whole or in
part any or all of the limitations imposed hereunder (if any) with respect to
any or all of an award under this Section 9.     (v)   Each award under this
Section 9 shall be confirmed by, and subject to the terms of, an agreement or
other instrument by the Company and by the participant.     (vi)   Stock issued
on a bonus basis under this Section 9 may be issued for no cash consideration;
Stock purchased pursuant to a purchase right awarded under this Section 9 shall
be priced at least 50% of the Fair Market Value of the Stock on the date of
grant.



16



--------------------------------------------------------------------------------



 



     SECTION 10. Change In Control Provisions.
     (a) Impact of Event. In the event of a “Change in Control” as defined in
Section 10(b), the following acceleration and valuation provisions shall apply:

  (i)   Any Stock Appreciation Rights (including, without limitation, any
Limited Stock Appreciation Rights) outstanding for at least 6 months and any
Stock Options awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested.     (ii)   The restrictions and deferral
limitations applicable to any Restricted Stock, Deferred Stock and Other Stock
Based Awards, in each case to the extent not already vested under the Plan,
shall lapse and such shares and awards shall be deemed fully vested.     (iii)  
All outstanding Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock and Other Stock Based Awards, shall be cashed out on the basis of
the “Change in Control Price” as defined in Section 10(c) as of the date such
Change in Control is determined to have occurred.

     (b) Definition of “Change in Control". For purposes of this Plan, the term
“Change in Control” shall mean any of the following events:

  (i)   The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, the
Company or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or     (ii)   Individuals who, as of the date hereof, constitute the
Board (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for

17



--------------------------------------------------------------------------------



 



      purposes of this Plan, considered as though such person were a member of
the Incumbent Board; or     (iii)   Approval by the stockholders of the Company
of a reorganization, merger, or consolidation, in each case, with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, or a liquidation or
dissolution of the Company or of the sales of all or substantially all of the
assets of the Company.

     (c) Change in Control Price. For purposes of this Section 10, “Change in
Control Price” means the highest price per share paid in any transaction
reported on the New York Stock Exchange Composite Index, or paid or offered in
any bona fide transaction related to a Change in Control of the Company at any
time during the preceding sixty-day period as determined by the Committee except
that, in the case of Incentive Stock Options and Stock Appreciation Rights
relating to Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the optionee exercises such Stock
Appreciation Rights (or, where applicable, the date on which a cashout occurs
under Section 10(a)(iii)).

18



--------------------------------------------------------------------------------



 



     SECTION 11. Amendments and Termination.
     The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right, Limited
Stock Appreciation Right, Restricted or Deferred Stock award or Other
Stock-Based Award theretofore granted, without the optionee’s or participant’s
consent, or which, without the approval of the Company’s shareholders, would:
     (a) except as expressly provided in this Plan, increase the total number of
shares reserved for the purpose of the Plan;
     (b) decrease the option price of any Stock Option to less than 100% of the
Fair Market Value on the date of grant; or
     (c) change the employees or class of employees eligible to participate in
the Plan; or
     (d) extend the maximum option period under Section 5(b) of the Plan.
     The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but, subject to Section 3
above, no such amendment or other action by the Committee shall impair the
rights of any holder without the holder’s consent. The Committee may also
substitute new Stock Options for previously granted Stock Options having higher
option exercise prices.
     Unless otherwise expressly provided in the applicable Award Documentation,
the Plan and the Awards are not intended to provide for the deferral of
compensation within the meaning of Section 409A(d)(1) of the Code, and they
shall be interpreted and construed in accordance with such intent.
Notwithstanding the foregoing and anything to the contrary in the Plan or any
Award, if any provision of the Plan or any Award would cause the requirements of
Section 409A of the Code to be violated, or otherwise cause any participant to
recognize income under Section 409A of the Code, then such provision may be
modified by the Committee or the Board in any reasonable manner that the
Committee or the Board, as applicable, deems appropriate; provided that the
Committee or the Board, as applicable, shall preserve the intent of such
provision to the extent reasonably practicable without violating the
requirements of Section 409A of the Code.
     Subject to the above provisions, the Board shall have broad authority to
amend the Plan to take into account changes in applicable securities and tax
laws and accounting rules, as well as other developments.

19



--------------------------------------------------------------------------------



 



     SECTION 12. Unfunded Status of Plan.
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Company, nothing contained herein shall give any
such participant or optionee any rights that are greater than those of a general
creditor of the Company.

20



--------------------------------------------------------------------------------



 



     SECTION 13. General Provisions.
     (a) The Committee may require each person purchasing shares pursuant to a
Stock Option or other award under the Plan to represent to and agree with the
Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.
     All certificates for shares of Stock delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed, any applicable Federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
     (b) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.
     (c) The adoption of the Plan shall not confer upon any employee of the
Company any right to continued employment with the Company as the case may be,
nor shall it interfere in any way with the right of the Company to terminate the
employment of any of its employees at any time.
     (d) No later than the date as of which an amount first becomes includible
in the gross income of the participant for Federal income tax purposes with
respect to any option or other award under the Plan, the participant shall pay
to the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld or paid with respect to such amount. Unless otherwise determined by the
Committee, tax withholding or payment obligations may be settled with Stock,
including Stock that is part of the award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the participant.
     (e) The actual or deemed reinvestment of dividends or dividend equivalents
in additional Restricted Stock (or in Deferred Stock or other types of Plan
awards) at the time of any dividend payment shall only be permissible if
sufficient shares of Stock are available under Section 3 for such reinvestment
(taking into account then outstanding Stock Options and other Plan awards).
     (f) The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of New York.
     (g) Any award payment under this Plan shall not be deemed compensation for
purposes of computing benefits under any retirement plan of the Company and
shall not affect any benefits under any other benefit plan now or subsequently
in effect under which the availability or amount of benefits is related to the
level of compensation.

21



--------------------------------------------------------------------------------



 



     SECTION 14. Effective Date of Plan.
     The Plan shall be effective as of December 2, 1987, subject to the approval
of the Plan by the holders of a majority of the shares of the Company’s Stock at
the next annual shareholders’ meeting in 1988. Any grants made under the Plan
prior to such approval shall be effective when made (unless otherwise specified
by the Committee at the time of grant), but shall be conditioned on, and subject
to, such approval of the Plan by shareholders.

22



--------------------------------------------------------------------------------



 



     SECTION 15. Term of Plan.
     No Stock Option, Stock Appreciation Right, Restricted Stock, Deferred Stock
or Other Stock-Based Award shall be granted pursuant to the Plan on or after the
tenth anniversary of the date of shareholder approval, but awards granted prior
to such tenth anniversary may extend beyond that date.
Board Approval: December 2, 1987

         
 
  As Amended:   September 28, 1988
 
      December 7, 1988
 
      December 1, 1993
 
      January 29, 1997
 
      February 26, 1997
 
      December 6, 2006

23